656 S.E.2d 533 (2008)
In the Matter of Dorothea P. KRAEGER.
No. S08Y0423.
Supreme Court of Georgia.
January 28, 2008.
Jonathan Winslow Hewett, William P. Smith HI, General Counsel, State Bar of Georgia, Atlanta, for Appellant.
Dorothea P. Kraeger, Phoenix, AZ, for Appellee.
Jeffrey S. Ward, Chair, Review Panel, Brunswick, Other Party Representation.
PER CURIAM.
This disciplinary matter is before the Court pursuant to the Report and Recommendation of the Review Panel of the State Disciplinary Board which recommends that Respondent Dorothea P. Kraeger's license be suspended pursuant to Rule 9.4(b)(1) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d). The matter arises out of actions taken against Kraeger's law license in the State of Arizona where, by order entered March 14, 2006, the Supreme Court of Arizona suspended Kraeger from the practice of law for four years (retroactive to March 23, 2005) and placed her on probation for a period of two years upon her reinstatement. The record does not reflect the nature of Kraeger's underlying offense(s), showing only that the discipline was imposed for "conduct in violation of her duties and obligations as a lawyer."
The Investigative Panel of the State Bar of Georgia served a Notice of Reciprocal Discipline on Kraeger and, although she acknowledged service on May 18, 2006, she did not timely object thereto. Instead, she submitted a letter to the Review Panel in June 2007 offering an explanation for the Arizona infractions and suggesting that the reason for her Arizona suspension no longer existed. We agree with the Review Panel that Kraeger *534 has not made a sufficient showing under Bar Rule 9.4(b)(3) to justify a recommendation by it other than the discipline imposed by the Supreme Court of Arizona and therefore order that Kraeger be suspended from the practice of law in Georgia until she notifies and provides appropriate proof to the Review Panel that she has been reinstated to the practice of law in Arizona. Kraeger is reminded of her duties under Bar Rule 4-219(c).
Suspended,
All the Justices concur.